{¶ 37} I concur with the majority opinion under the principle of stare decisis as this issue was decided by a majority of this Court inPhilpott.7 However, I would certify a conflict for resolution of this issue to the Ohio Supreme Court because I find the reasoning of the dissent persuasive, equitable, and supported by contrary *Page 14 
decisions that have been rendered in other district courts of Ohio. E.g., Fritz v. Bruner Cox (2001), 142 Ohio App. 3d 664 (finding delayed damage theory applied to determine date a claim for accounting negligence accrued for purposes of the statute of limitations).
7 Philpott v. Ernst  Whinney (Nov. 25, 1992), Cuyahoga App. No. 61203.